In an action pursuant to CPLR article 78 to compel the production of corporate financial records in accordance with petitioner’s common-law right of inspection, the appeal is from a decree of the Surrogate’s Court, Kings County (Bloom, S.), entered October 14,1983, which granted the application. H Decree affirmed, with costs. 11 Since this matter relates to the affairs of a decedent’s estate, the Surrogate’s Court is vested with subject matter jurisdiction by virtue of section 12 of article VI of the New York State Constitution (see Matter of Piccione, 57 NY2d 278; Matter of Maki v Estate ofZiehm, 55 AD2d 454; Dunham v Dunham, 40 AD2d 912, 913; SCPA 102). H We note that appellants had the opportunity to contest the issue of proper purpose on an earlier appeal which was dismissed for lack of prosecution. Therefore, in the interests of judicial economy and consistency, we hold that they are estopped from doing so now (cf. Bray v Cox, 38 NY2d 350 [court may treat prior dismissal of appeal for want of prosecution as a bar to a subsequent appeal on issues that could have been presented on the earlier appeal]). 11 We have considered the other points raised by appellants and find that they do not warrant reversal. Titone, J. P., Mangano, Thompson and Brown, JJ., concur.